DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 7 – 27 are allowed. Claim 6 is canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A computer-implemented method for vehicle manipulation comprising: obtaining one or more images of a vehicle occupant using one or more imaging devices within a vehicle, wherein the one or more images include facial data of the vehicle occupant; analyzing, using a computing device, the one or more images to determine a cognitive state; mapping the cognitive state to a loading curve, wherein the loading curve represents a continuous spectrum of cognitive state loading variation, wherein the spectrum of cognitive state loading variation comprises a range from very underloaded to very overloaded; and manipulating the vehicle, based on the mapping to the loading curve, wherein the manipulating is accomplished using cognitive state alteration engineering .  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 26, A computer program product embodied in a non-transitory computer readable medium for vehicle manipulation, the computer program product comprising code which causes one or more processors to perform operations of: obtaining one or more images of a vehicle occupant using one or more imaging devices within a vehicle, wherein the one or more images include facial data of the vehicle occupant; analyzing, using a computing device, the one or more images to determine a cognitive state; mapping the cognitive state to a loading curve, wherein the loading curve represents a continuous spectrum of cognitive state loading variation, wherein the spectrum of cognitive state loading variation comprises a range from very underloaded to very overloaded; and manipulating the vehicle, based on the mapping to the loading curve, wherein the manipulating is accomplished using cognitive state alteration engineering.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 27, A computer system for vehicle manipulation comprising: a memory which stores instructions; one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: obtain one or more images of a vehicle occupant using one or more imaging devices within a vehicle, wherein the one or more images include facial data of the vehicle occupant; analyze, using a computing device, the one or more images to determine a cognitive state; map the cognitive state to a loading curve, wherein the loading curve represents a continuous spectrum of cognitive state loading variation, wherein the spectrum of cognitive state loading variation comprises a range from very underloaded to very overloaded; and manipulate the vehicle, based on mapping to the loading curve, wherein the manipulating is accomplished using cognitive state alteration engineering.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666